Motion Granted; Abatement Order filed December 22, 2020.




                                       In The

                      Fourteenth Court of Appeals
                                    ____________

                               NO. 14-20-00771-CV
                                    ____________

                           ROBERT A. HAY, Appellant

                                          V.

ECORP INTERNATIONAL, LLC; ECORP ENERGY MARKETING LLC;
               AND SENSA-LREC LLC; Appellees


                      On Appeal from the 334th District Court
                              Harris County, Texas
                        Trial Court Cause No. 2019-23189

                             ABATEMENT ORDER

      Appellant filed this interlocutory appeal from the trial court’s order denying
his motion to dismiss under Civil Practice and Remedies Code chapter 27. See Tex.
Civ. Prac. & Rem. Code §§ 27.001–.011(Texas Citizens Participation Act),
51.014(a)(12) (interlocutory appeal). This automatically stayed all proceedings in
the trial court pending resolution of the appeal. See id. § 51.014(b).

      Appellant filed a motion in this court to lift the statutorily required stay of
the trial court proceedings to allow the district court to make the findings mandated
by Civil Practice and Remedies Code section 27.007. See id. § 27.007(a). We grant
appellant’s motion.
      We abate this appeal and lift the stay for the sole purpose of the trial court
making the findings prescribed by Civil Practice and Remedies Code section
27.007. See id. § 27.007(a); See Belcher v. Woodlake Prop. Owners Assoc., No.
03-19-00222-CV, 2019 WL 2402968 (Tex. App.—Austin Jun. 7, 2019) (order).
This court retains all decision-making authority over this matter, and the stay is
being lifted under this court’s supervision and solely to assist in appellate
proceedings. See In re Geomet Recycling LLC, 578 S.W.3d 82, 92 n.2 (Tex. 2019)
(contemplating that appellate courts may lift statutory stay to allow trial court to
make findings).

      We further direct the clerk of the trial court to prepare a supplemental record
with the trial court’s findings and file that supplemental record with the clerk of
this court within 30 days from today’s date.

                                  PER CURIAM

Panel Consists of Justices Bourliot, Zimmerer, and Spain.